Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 17, 2019

                                      No. 04-18-00865-CV

                          IN RE THE COMMITMENT OF M.A.C.

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23282
                      Honorable Catherine Torres-Stahl, Judge Presiding

                                           ORDER
       In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED, and the appeal is ABATED and the cause is REMANDED to the trial court for
appointment of new counsel to represent appellant on appeal.

       The trial court clerk is ORDERED to file a supplemental clerk’s record containing the order
appointing new appellate counsel within thirty days from the date of this order.

       It is so ORDERED on July 17, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2019.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court